UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A/A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) or 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 Earthstone Energy, Inc. (Exact name of registrant as specified in its charter) Delaware 84-0592823 (State of incorporation or organization) (I.R.S. Employer Identification No.) 633 17th Street, Suite 2320, Denver, Colorado 80202-3625 (Address of principal executive offices) (Zip Code) Title of each class to be so registered Name of each exchange on which each class is to be registered Preferred Share Purchase Rights NYSE MKT If this Form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.þ If this Form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.¨ Securities Act registration file number to which this form relates: N/A Securities to be registered pursuant to Section 12(g) of the Act: None Item 1.Description of Registrant’s Securities to be Registered. On February 4, 2009, the Board of Directors (the “Board”) of Earthstone Energy, Inc., a Delaware corporation (the “Company”), entered into a Rights Agreement (the “Rights Agreement”) with Corporate Stock Transfer, Inc., as the Rights Agent.The Rights Agreement sets forth the terms under which the Company would issue preferred share purchase rights (the “Rights”).The Board concurrently declared a dividend of one Right for each outstanding share of common stock, par value $0.001 per share, of the Company payable on February 17, 2009 to holders of record on that date. On May 15, 2014, the Company entered into the First Amendment to the Rights Agreement changing the Rights Agent from Corporate Stock Transfer, Inc. to Direct Transfer LLC. On May 15, 2014, the Company entered into the Second Amendment to the Rights Agreement. On October 16, 2014, the Company entered into the Third Amendment to the Rights Agreement.The primary purposes of the Third Amendment to the Rights Agreement are to: ●
